The plaintiff in error was convicted in the police court of the city of Clinton of the crime of being intoxicated on the streets of said city, and his punishment fixed by the court at a fine of $20.
The appeal in this case was filed in this court on the 20th day of May, 1929. No briefs have been filed on behalf of plaintiff in error, and no appearance was made for oral argument.
Upon careful examination of the record we find no errors depriving the appellant of any substantial rights.
The evidence being sufficient to support the verdict, the cause is affirmed.